


Exhibit 10.79


October 22, 2015




George F. Knight
4685 Pine Tree Court
Westerville, OH 43082




Dear George:




It is a pleasure to confirm your promotion to the role of Executive Vice
President and Chief Financial Officer. The purpose of this letter is to outline
the terms associated with your transition to this role. In your new position you
will continue to be located in Columbus, OH and you will report to me.


Please acknowledge acceptance of this offer by signing in the space provided on
the last page and returning the original to me. This letter contains all of the
terms and conditions of this offer, no others are authorized and you acknowledge
that you are not relying on any terms or conditions that are not listed in this
offer. This offer expires November 23, 2015.


If you have any questions or there is anything requiring clarification, please
give me a call. Congratulations and I look forward to your continued
contributions.




Sincerely,


/s/ Craig O. Morrison


Craig O. Morrison
President & CEO




cc:    Judy Sonnett












































--------------------------------------------------------------------------------








HEXION INC.
SUMMARY OF TERMS OF EMPLOYMENT
FOR: George F. Knight




Position:
Executive Vice President and Chief Financial Officer



Base Salary:
$475,000 per year



Anticipated Start Date:
January 1, 2016

    
Incentive:
Based on your position and salary, you are eligible to participate in Hexion’s
annual incentive compensation plan (the “ICP”). Your target incentive award is
70% of your Base Salary. The ICP is contingent upon the achievement of specific
company goals as determined by the Compensation Committee of the Hexion LLC
Board of Managers (the “Compensation Committee”). The terms of the ICP and
eligibility for participation are reviewed annually.



Long Term Incentive (LTI):
Based on your position and salary, you are eligible to participate in company
LTI programs. All nominations must be reviewed and approved by the Compensation
Committee.



Terms of Plans:
Some of the above are highlights of various plans or programs, and all are
subject to the terms of the actual plans and programs.



"AT WILL" Statement:
The legal nature of this employment contract is one "AT WILL", which means that
either you or the Company can end this relationship at any time.





OFFER ACCEPTED:






/s/ George F. Knight                    October 22, 2015
Signature                        Date




